                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                No. 5:98-cr-00037-B0-12


TIVARUS MONTIENTO MCRAE,                       )
                                               )
                               Petitioner,     )
                                               )
               v.                              )               ORDER
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
                               Respondent.     )
                                                                                             j



       This cause is before the court on petitioner's motion to correct a ·~sentencing error." See Mot.

[D.E. 967]. For the reasons discussed below, the court will dismiss the motion without prejudice.

                                         BACKGROUND:

       On October 8, 1998, after a jury trial in this court, petitioner was convicted of conspiracy to

distribute and possess with intent to distribute cocaine base (crack), cocaine, heroin, and marijuana,

in violation of21 U.S.C. § 846 ("Count One"); and use and carry a firearm during and in relation

to a drug trafficking offense and aiding and abetting, in violation of 18 U.S.C. § 924 (c)(l) ("Count

Twenty-Six"). See [D.E. 281]; J. [D.E. 365]. On December 15, 1998, the court sentenced petitioner

to a period of incarceration of 292 months on Count One and 60 months consecutive on Count

Twenty-Six. See J. [D.E. 365]. Petitioner appealed. See [D.E. 374]. The United States Court of

Appeals for the Fourth Circuit ("Fourth Circuit") affirmed petitioner's conviction and sentence. See

United States v. Carter, 300 F.3d 415 (4th Cir. 2002), cert. denied, 537 U.S. 1065 (2002).

       In July 2003, petitioner filed a motion to vacate, set aside, or·correct his sentence pursuant

to 28 U.S.C. § 2255. See [D.E. 522]. The court dismissed [D.E. 613] and denied reconsideration

[D.E. 621]. Petitioner appealed [D.E. 626], and the Fourth Circuit dismissed [D.E. 649].
         In August 2010, petitioner filed another section 2255 motion [D.E. 798]. The court denied

the motion to vacate as an unauthorized second or successive section 2255 motion [D.E. 799].

         In the instant motion, petitioner seeks to proceed under Rule 52(b) of the Federal Rules of

Criminal Procedure. See Mot. [D.E. 967] at 1. Petitioner generally argues the court committed plain

error by sentencing him to 292 months incarceration on Count One, a term beyond the statutory

maximum sentence of 240 months. 1 See id. at 1--4.

         Respondent argues petitioner's motion should be construed as an unauthorized second or

successive section 2255 motion over which the court lacks jurisdiction. See Resp. Opp'n [D .E. 970].

                                                     DISCUSSION:

         The court will "classify pro se pleadings from prisoners according to their contents, without

regard to their captions." United States v. Winestock, 340 F.3d 200, 203 (4th Cir.-2003) (citation

omitted). Although petitioner's instant motion attempts to rely upon Rule 52(b) of the Federal Rules

of Criminal Procedure, petitioner attacks the application of the guideline to his sentence and the

prospective relief is identical to the relief he would receive in a successful section 2255 motion.

Thus, the court construes the instant motion as an attempt to avoid the Antiterrorism and Effective

Death Penalty Act ("AEDPA") restrictions on section 2255 motions.                            See,~'       United States v.

McRae, 793 F.3d 392, 397 (4th Cir. 2015). Accordingly, regardless of the label petitioner wishes

to apply, the court will re-characterize petitioner's instant motion as a section 2255 motion.


         1
             The court notes this precise issue was previously addressed both on direct appeal and in the court's order
denying petitioner's initial section 225 5 motion. See Carter, 3 00 F. 3 d at 431 (finding plain error in the court's sentencing
of petitioner to greater than 240 months on Count One, but also finding that the court "should not recognize the
sentencing error because there is overwhelming and essentially uncontroverted evidence'that [pe!itioner] was accountable
for over 50 grams of cocaine base, which would support a sentence of up to life in prison for Count One"); see also Order
[D.E. 613] (noting that, "[b ]ecause the issue was previously decided on direct appeal, [petitioner] is barred from raising
it again in a collateral attack on his conviction or sentence." (citing Boeckenhaupt v. United States, 537 F.2d 1182, 1183
(4th Cir. 1976); United States v. Roane, 378 F.3d 382, 396 n.7 (4th Cir. 2004))).

                                                               2
       A prisoner cannot bring a "second or successive" section 2255 motion unless the appropriate

court of appeals first certifies that the second or successive motion contains either "newly discovered

evidence" or "a new rule of constitutional law, made retroactive to cases on collateral review by the

Supreme Court, that was previously unavailable." 28 U.S.C. § 2255(h). ·As noted above, petitioner

already filed several section 225 5 motions that the court has dismissed. Thus, because petitioner has

not received prior authorization from the Fourth Circuit, the court lacks jurisdiction to consider the

instant motion. See Winestock, 340 F.3d at 205. Further, because the instant motion is "second or

successive" under§ 225~(h), the court.need not provide petitioner notice of the re-characterization.

See United States v. Emmanuel, 288 F.3d 644, 650 (4th Cir. 2002); see also United States v. Brown,

132 F. App'x 430, 431 (4th Cir. 2005) (unpublished).

       Finally, because reasonable jurists would not find the court's treatment of any ofthese claims

debatable or wrong, and because none of the issues are adequate to deserve encouragement to

proceed further, the court will deny a Certificate of Appealability. See 28 U.S.C. § 2253(c); Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000).

                                          CONCLUSION:

       In sum, the court:

        1)     DISMISSES WITHOUT PREJUDICE the pending motion [D.E. 967] as a second

               or successive section 2255 motion over which the court lacks jurisdiction; and

       2)      DENIES a Certificate of Appealability.

       SO ORDERED.          This~ day ofNovember 2018.


                                                               ~ttl~
                                                               Chief United States District Judge


                                                  3
